 



Exhibit 10.2
          Restricted Stock Award Agreement dated June 1, 2007, by and between
Daniel L. Urness and Cavco Industries, Inc.
CAVCO INDUSTRIES, INC.
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (“Award Agreement”) is made as of the
1st day of June, 2007, by and between Cavco Industries, Inc., a Delaware
corporation (the “Company”), and Daniel L. Urness (the “Grantee”).
The Company and the Grantee therefore agree as follows:
1. Grant of Restricted Stock. Effective as of June 1, 2007 (the “Grant Date”),
the Company has awarded to the Grantee a total of 786 shares of the common
stock, par value $.01 per share (“Common Stock”), from the Cavco Industries,
Inc. 2003 Stock Incentive Plan, subject to the conditions and restrictions set
forth below (the “Restricted Stock”).
2. Definitions. For purposes of this Award Agreement:
     (a) “Board” means the Board of Directors of the Company.
     (b) “Breach” shall mean a breach by either the Executive or the Company, as
the case may be, of a term of this Agreement which breach remains uncured for
15 days after written notice is received by the party in breach from the party
asserting the breach.
     (c) “Committee” means (i) the Board, during any period in which there shall
be no Compensation Committee of the Board comprised of two or more nonemployee
directors or during any other period during which the Board elects to exercise
the authority of the Committee, or (ii) the Compensation Committee of the Board,
during all other periods.
     (d) “Disability” shall mean the Executive’s inability, by reason of a
mental or physical impairment, to perform his duties and responsibilities for a
period of at least six (6) consecutive months.
     (e) “Service” means employment with the Company or any of its subsidiaries.
     (f) “Restricted Period” means the period commencing on the Grant Date and
ending on the date that the Grantee obtains a vested right to all of the Total
Restricted Shares (and the restrictions thereon terminate) in accordance with
Paragraph 3.
     (g) “Termination for Cause” shall mean the Company’s termination of the
Executive’s employment pursuant to a determination by the Board, in its sole and
absolute discretion, but acting in good faith, for any of the following reasons:
(i) the Executive is guilty of willful failure or refusal without proper cause,
to substantially perform his duties as an employee of the Company; (ii) the
Executive is in breach of his fiduciary duties; (iii) the Executive is convicted
for any criminal act, except that a misdemeanor conviction shall not constitute
“Termination for Cause” unless it shall have involved misappropriate use of
funds or property, fraud, or other similar activity which bears directly upon
the executive’s ability to perform faithfully his duties as an employee of the
Company or which damage the reputation or credibility of the company; (iv) the
Executive loses his CPA designation; or (v) the Executive is guilty of
malfeasance.
     (h) “Total Restricted Shares” means the total number of shares of
Restricted Stock that are the subject of this Award on the Grant Date.

 



--------------------------------------------------------------------------------



 



3. Vesting.
     (a) The Grantee shall become vested with respect to 20% of the Total
Restricted Shares on each of the first, second, third, fourth and fifth
anniversaries of the Grant Date; provided, however, that the Grantee must be in
continuous Service from the Grant Date through the date of the applicable
anniversary in order to vest in shares of Restricted Stock as to which the
Grantee would otherwise vest on such anniversary. In the event that any day on
which the Grantee would otherwise obtain a vested right to additional shares of
Restricted Stock is a Saturday, Sunday or holiday, the Grantee shall instead
obtain that vested right on the first business day immediately following such
date. The foregoing provisions of this Paragraph 3(a) are subject to the
provisions below, addressing events that may result in early termination of the
Restricted Period or forfeiture of the Grantee’s interest in all or part of the
Restricted Stock.
     (b) All of the Total Restricted Shares shall fully vest, regardless of the
limitations set forth in subparagraph (a) above, in the event of the Grantee’s
termination of Service, other than as a result of (i) a Termination for Cause;
(ii) a voluntary resignation of the Grantee when there is no uncured Breach by
the Company of any obligation or duty owed by the Company to Grantee;
(iii) Disability or (iv) Death; provided, however, that the Grantee has been in
continuous Service since the Grant Date.
     (c) In the event of a termination of Service as a result of a Termination
for Cause, a voluntary resignation of the Grantee when there is no uncured
Breach by the Company of any obligation or duty owed by the Company to Grantee,
Disability or death, this Award Agreement shall immediately terminate, to the
extent not theretofore vested, and be of no force and effect and all Restricted
Stock awarded to the Grantee that has not previously vested shall be forfeited.
4. Restrictions. Restricted Stock shall constitute issued and outstanding shares
of common stock for all corporate purposes. The Grantee will have the right
(a) to vote such Restricted Stock, (b) to receive and retain such dividends and
distributions, as the Committee may in its sole discretion designate, paid or
distributed on such Restricted Stock and (c) to exercise all other rights,
powers and privileges of a holder of Common Stock with respect to such
Restricted Stock; except, that (i) the Grantee will not be entitled to delivery
of the stock certificate or certificates representing such Restricted Stock
until the Restricted Period shall have expired and unless all other vesting
requirements with respect thereto shall have been fulfilled or waived, (ii) the
Company will retain custody of the stock certificate or certificates
representing the Restricted Stock during the Restricted Period as provided in
Paragraph 8, (iii) other than such dividends and distributions as the Committee
may in its sole discretion designate, the Company will retain custody of all
distributions (“Retained Distributions”) made or declared with respect to the
Restricted Stock (and such Retained Distributions will be subject to the same
restrictions, terms and vesting and other conditions as are applicable to the
Restricted Stock) until such time, if ever, as the Restricted Stock with respect
to which such Retained Distributions shall have been made, paid or declared
shall have become vested, and such Retained Distributions shall not bear
interest or be segregated in a separate account, (iv) the Grantee may not sell,
assign, transfer, pledge, exchange, encumber or dispose of the Restricted Stock
or any Retained Distributions or the Grantee’s interest in any of them during
the Restricted Period, and (v) a breach of any restrictions, terms or conditions
provided in this Award Agreement or established by the Committee with respect to
any Restricted Stock or Retained Distributions will cause a forfeiture of such
Restricted Stock and any Retained Distributions with respect thereto.
5. Completion of the Restricted Period. On the vesting date with respect to any
shares of Restricted Stock, and the satisfaction of any other applicable
restrictions, terms and conditions (a) all or the applicable portion of such
Restricted Stock shall become vested and (b) any Retained Distributions with
respect to such Restricted Stock shall become vested to the extent that the
Restricted Stock related thereto shall have become vested. Any such Restricted
Stock and Retained Distributions that shall not become vested shall be forfeited
to the Company and the Grantee shall not thereafter have any rights (including
dividend and voting rights) with respect to such Restricted Stock and Retained
Distributions that shall have been so forfeited.
6. Section 83(b) Election. Grantee understands that Section 83 of the Code taxes
as ordinary income the difference between the amount paid for the Restricted
Stock and the Fair Market Value of the Restricted

 



--------------------------------------------------------------------------------



 



Stock as of the date any restrictions on the Restricted Stock lapse. In this
context, “restriction” means the restrictions set forth in Paragraph 4 hereof.
Grantee understands that Grantee may elect to be taxed at the time the
Restricted Stock are granted rather than when and as the Restricted Stock vest
by filing an election under Section 83(b) of the Code with the Internal Revenue
Service within thirty (30) days from the Date of Grant. Grantee understands that
failure to make this filing timely shall result in the recognition of ordinary
income by Grantee on the Fair Market Value of the Restricted Stock at the time
such restrictions lapse.
THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN
IF THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE GRANTEE’S BEHALF.
7. Sale of Restricted Stock. The Grantee agrees that the Grantee shall not sell,
transfer or dispose of the Restricted Stock and that the Company shall not be
obligated to deliver any shares of common stock if counsel to the Company
determines that such sale, transfer, disposition or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association or automated quotation system upon which the common stock is
listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the delivery of shares of common stock to
comply with any such law, rule, regulation or agreement.
8. Escrow of Shares. Shares of Restricted Stock shall be, at the election of the
Committee, either (a) registered in book entry form, (b) registered in the name
of the Grantee and deposited with the Secretary of the Company or (c) held in
nominee name for the benefit of the Grantee during the Restricted Period, in any
case, if the Company requests, together with a stock power endorsed by the
Grantee in blank. Any certificate shall bear a legend as provided by the
Company, conspicuously referring to the terms, conditions and restrictions
described in this Award Agreement. Upon termination of the Restricted Period
with respect to shares of Restricted Stock, a certificate representing such
shares shall be delivered upon written request to the Grantee as promptly as is
reasonably practicable following such termination.
9. Beneficiary Designations. The Grantee shall file with the Committee on the
form appended to this Award Agreement as Exhibit A or such other form as may be
prescribed by the Company, a designation of one or more beneficiaries (each, a
“Beneficiary”) to whom shares otherwise due to the Grantee shall be distributed
in the event of the death of the Grantee while in the Service of the Company.
The Grantee shall have the right to change the Beneficiary or Beneficiaries from
time to time; provided, however, that any change shall not become effective
until received in writing by the Committee. If any designated Beneficiary
survives the Grantee but dies before receiving all of the Grantee’s benefits
hereunder, any remaining benefits due the Grantee shall be distributed to the
deceased Beneficiary’s estate. If there is no effective Beneficiary designation
on file with the Committee at the time of the Grantee’s death, or if the
designated Beneficiary or Beneficiaries have all predeceased such Grantee, the
payment of any remaining benefits shall be made to the Grantee’s estate.
10. Nonalienation of Benefits. Except as contemplated by Paragraph 9 above, and
other than pursuant to a qualified domestic relations order, no right or benefit
under this Award Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary or by operation of law, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits.
If the Grantee or the Grantee’s Beneficiary hereunder shall become bankrupt or
attempt to transfer, anticipate, alienate, assign, sell, pledge, encumber or
charge any right or benefit hereunder, other than as contemplated by Paragraph 9
above or other than pursuant to a qualified domestic relations order, or if any
creditor shall attempt to subject the same to a writ of garnishment, attachment,
execution, sequestration or any other form of process or involuntary lien or
seizure, then such right or benefit shall cease and terminate.

 



--------------------------------------------------------------------------------



 



11. Prerequisites to Benefits. Neither the Grantee nor any person claiming
through the Grantee shall have any right or interest in the Restricted Stock
awarded hereunder, unless and until all the terms, conditions and provisions of
this Award Agreement which affect the Grantee or such other person shall have
been complied with as specified herein.
12. Rights as a Stockholder. Subject to the limitations and restrictions
contained herein, the Grantee (or Beneficiary) shall have all rights as a
stockholder with respect to the shares of the Restricted Stock once such shares
have been registered in the Grantee’s name or issued for the benefit of the
Grantee hereunder.
13. Certain Corporate Transactions; Adjustments. The existence of this Agreement
or the award of the Restricted Stock made hereunder shall not affect in any
manner the right and power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the capital stock of the Company or its business or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock (whether or not such issue is prior to, on a parity with
or junior to the Common Stock) or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding of any kind, whether or not of a character
similar to that of the acts or proceedings enumerated above. In the event of any
subdivision or consolidation of outstanding Shares, declaration of a dividend
payable in Shares or other stock split, then the award of restricted stock shall
be adjusted in accordance with Paragraph 11, subsection (b) of the Cavco
Industries, Inc. 2003 Stock Incentive Plan.
14. Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award Agreement shall be in writing and shall be delivered personally or by
first class mail, postage prepaid and addressed, to the following address:
Cavco Industries, Inc.
Attention: Secretary
1001 North Central
Suite 800
Phoenix, Arizona 85004
Any notice or other communication to the Grantee with respect to this Award
Agreement shall be in writing and shall be delivered personally or shall be sent
by first class mail, postage prepaid, to the Grantee’s address as listed in the
records of the Company on the Grant Date, unless the Company has received
written notification from the Grantee of a change of address.
15. Amendment. This Award Agreement may be supplemented or amended from time to
time as approved by the Committee, provided, however, that an amendment shall
not adversely affect the rights of the Grantee with respect to the award of
Restricted Stock evidenced hereby without the Grantee’s written consent.
16. Grantee Service. Nothing contained in this Award Agreement, and no action of
the Company or the Committee with respect hereto, shall confer or be construed
to confer on the Grantee any right to continue in the Service of the Company.
17. Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Grantee may not assign any rights or obligations
under this Award Agreement except to the extent and in a manner expressly
provided herein.

 



--------------------------------------------------------------------------------



 



18. Governing Law. This Award Agreement shall in all respects be governed by,
and construed and enforced in accordance with, the laws of the State of Arizona
to the extent not preempted by federal law.
19. Construction. References in this Award Agreement to “this Award Agreement”
and the words “herein,” “hereof,” “hereunder” and similar terms include all
Exhibits appended hereto. The headings of the Paragraphs of this Award Agreement
have been included for convenience of reference only and are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
or provisions hereof. All decisions of the Committee regarding this Award
Agreement shall be conclusive.
20. Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Award Agreement. Each signed copy shall be an original, but all
of them together represent the same agreement.
21. Entire Agreement. The Grantee and the Company hereby declare and represent
that no promise or agreement not herein expressed has been made and that this
Award Agreement contains the entire agreement between the parties hereto with
respect to the Restricted Stock granted herein and replaces and makes null and
void any prior agreements, oral or written, between the Grantee and the Company
regarding the Restricted Stock awarded herein.
22. Grantee Acceptance. The Grantee shall signify acceptance of the terms and
conditions of this Award Agreement by signing in the space provided at the end
hereof and returning an executed copy to the Company.

            CAVCO INDUSTRIES, INC.
      By:   /s/ Joseph H. Stegmayer         Joseph H. Stegmayer        President
and Chief Financial Officer     

            ACCEPTED:
      /s/ Daniel L. Urness       Grantee: Daniel L. Urness         

 



--------------------------------------------------------------------------------



 



         

Exhibit A to Restricted Stock Award Agreement, dated as of June 1, 2007
CAVCO INDUSTRIES, INC.
BENEFICIARY DESIGNATION FORM
     I, Daniel L. Urness (the “Grantee”), do hereby make the following
designation of beneficiary who shall be entitled to the Restricted Stock and all
other rights accorded the Grantee by the above-referenced Restricted Stock Award
Agreement (the “Award Agreement”):
Primary Beneficiary(ies)

              Name   Address   Relationship   Distribution %              

Secondary Beneficiary(ies)

              Name   Address   Relationship   Distribution %              

     It is understood that this Designation of Beneficiary is made pursuant to
the Award Agreement and is subject to the conditions stated therein, including
the Beneficiary’s survival of the Grantee’s death. If any such condition is not
satisfied, such rights shall devolve according to the Grantee’s will or the laws
of descent and distribution.
     It is further understood that all prior designations of beneficiary under
the Award Agreement are hereby revoked and that this Designation of Beneficiary
may only be revoked in writing, signed by the Grantee and filed with the Company
prior to the Grantee’s death.

             
 
           
 
           
 
           
Date
      Grantee    

 